        Case 1:18-cr-00601-PGG Document 427 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

MURVIN REIGOUD MAIKEL,                                       18 Cr. 601 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Murvin Maikel, currently scheduled for April 9,

2021, will now take place on May 12, 2021 at 12:00 p.m. Any submissions on behalf of the

Defendant are due April 21, 2021, and any submission by the Government is due on April 28,

2021.

Dated: New York, New York
       March 2, 2021
